Exhibit 10.1
STOCKHOLDERS’ AGREEMENT
This Stockholders’ Agreement (this “Agreement”) is made as of July 15, 2011 (the
“Effective Date”), by and among BioMimetix Pharmaceutical, Inc., a Delaware
corporation (the “Company”), Omni Bio Pharmaceutical, Inc., a Colorado
corporation (the “Investor”), and the individuals listed on Exhibit A hereto
(the “Common Holders” and, collectively with the Investors, the “Stockholders”).
PRELIMINARY STATEMENT
The Company and Investor have entered into a Stock Purchase Agreement pursuant
to which Investor agreed to purchase from the Company, and the Company agreed to
sell to Investor, shares of the Company’s Common Stock (the “Shares”). In
connection with the purchase by Investor of the Common Stock, the Company agreed
to grant to Investor certain rights set forth in greater detail herein.
In consideration of the mutual covenants and representations set forth below,
the Company, the Investor and the Common Holders agree as follows:
AGREEMENT
1. Preemptive Rights.
(a) The Company hereby grants to Investor, the preemptive right to purchase its
pro rata share of Additional Shares of Common Stock (as defined in Section 1(b)
below) which the Company may, from time to time, propose to sell and issue after
the date of this Agreement. Investor’s pro rata share, for purposes of this
Section 1, is equal to the ratio of (i) the number of shares of Common Stock
owned by Investor immediately prior to the issuance of Additional Shares of
Common Stock (assuming exercise of all outstanding convertible securities,
rights, options and warrants, directly or indirectly, into Common Stock held by
Investor) to (ii) the total number of shares of Common Stock owned by all
stockholders of the Company immediately prior to the issuance of Additional
Shares of Common Stock (assuming exercise of all outstanding convertible
securities, rights, options and warrants, directly or indirectly, into Common
Stock held by all stockholders of the Company).
(b) “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued by the Company after the Effective Date, other than (i) the following
shares of Common Stock and (ii) shares of Common Stock deemed issued pursuant to
the following Options and Convertible Securities:
(i) shares of Common Stock, Options or Convertible Securities issued as a
dividend or distribution on the Common Stock Shares;
(ii) shares of Common Stock, Options or Convertible Securities issued by reason
of a dividend, stock split, split-up or other distribution on shares of Common
Stock;
(iii) shares of Common Stock issued upon the exercise of the Nonstatutory Stock
Option entitling James Crapo to purchase up to 40,000 shares of Common Stock;
(iv) up to 20,000 shares of Common Stock or Options issued to employees or
directors of, or consultants or advisors to, the Company or any of its
subsidiaries pursuant to a plan, agreement or arrangement approved by the Board
of Directors of the Company (the “Board”);

 

 



--------------------------------------------------------------------------------



 



(v) shares of Common Stock or Convertible Securities actually issued upon the
exercise of Options or shares of Common Stock actually issued upon the
conversion or exchange of Convertible Securities, in each case provided such
issuance is pursuant to the terms of such Option or Convertible Security; or
(vi) shares of Common Stock issued upon the exercise of the Warrant dated the
date hereof and issued to Investor.
(c) Special Definitions. For purposes of this Section 1, the following
definitions shall apply:
(i) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities.
(ii) “Convertible Securities” shall mean any evidences of indebtedness, shares
or other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.
(d) Investor Notice and Participation Procedures.
(i) In the event the Company proposes to undertake an issuance of Additional
Shares of Common Stock, it shall give Investor written notice of its intention,
describing the type of Additional Shares of Common Stock, and their price and
the general terms upon which the Company proposes to issue the same. Investor
shall have ten (10) days after any such notice is mailed or delivered to agree
to purchase Investor’s pro rata share of such Additional Shares of Common Stock
for the price and upon the terms specified in the notice by giving written
notice to the Company, in substantially the form attached hereto as Exhibit B,
and stating therein the quantity of Additional Shares of Common Stock to be
purchased.
(ii) In the event Investor fails to exercise fully the preemptive right within
said ten-day period (the “Election Period”), the Company shall have 180 days
thereafter to sell or enter into an agreement to sell that portion of the
Additional Shares of Common Stock with respect to which Investor’s right of
first refusal option was not exercised, at a price and upon terms no more
favorable to the purchasers thereof than specified in the Company’s notice to
Investor delivered pursuant to this Section 1. In the event the Company has not
sold or agreed to sell such Additional Shares of Common Stock within such
180-day period following the Election Period, the Company shall not thereafter
issue or sell any Additional Shares of Common Stock, without first again
offering such securities to Investor in the manner provided herein.

 

2



--------------------------------------------------------------------------------



 



2. Voting Rights. At any time when Investor owns at least 250,000 shares of
Common Stock of the Common (subject to adjustment for stock splits, combinations
and other similar events), the Company shall not, either directly or indirectly
by amendment, merger, consolidation or otherwise, do any of the following
without (in addition to any other vote required by law or the Certificate of
Incorporation) the written consent or affirmative vote of the holders of at
least 76% of the then issued and outstanding shares of Common Stock for any vote
taken or consent given on or before July 15, 2012 and the holders of at least
61% of the then issued and outstanding shares of Common Stock for any vote taken
or consent given after July 15, 2012, given in writing or by vote at a meeting,
consenting or voting (as the case may be) separately as a class:
(a) sell all or substantially all of the assets or stock of the Company, whether
by merger, acquisition or otherwise, or enter into an exclusive worldwide
license agreement for all or substantially all of the assets of the Company; or
(b) liquidate, dissolve or wind-up the business and affairs of the Company, or
consent to any of the foregoing.
3. Information Rights. The Company shall deliver to Investor as long as Investor
owns at least 250,000 shares of Common Stock (subject to adjustment for stock
splits, combinations and other similar events) the following:
(a) as soon as practicable, but in any event within 75 days after the end of
each fiscal year of the Company: (i) an unaudited balance sheet as of the end of
such year; (ii) unaudited statements of income and of cash flows for such year;
and (iii) an unaudited statement of stockholders’ equity as of the end of such
year; and
(b) as soon as practicable, but in any event within 30 days after the end of
each of the first three quarters of each fiscal year of the Company, unaudited
statements of income and of cash flows for such fiscal quarter, and an unaudited
balance sheet as of the end of such fiscal quarter.
If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries. The Company will provide access to its books and
records at all reasonable times to Investor and its auditors in order for
Investor to prepare its own financial statements and to file any reports
required to be filed with the U.S. Securities and Exchange Commission and any
other regulatory agency. The Company will cooperate to the fullest extent
reasonably possible to provide Investor with the financial and other information
necessary for Investor to timely comply with its reporting obligations to the
U.S. Securities and Exchange Commission and other regulatory agencies.
4. Election of Board of Directors.
(a) Agreement to Vote. Each of the Stockholders agrees to vote all of the shares
of capital stock of the Company now held or hereafter acquired by them in
accordance with the provisions of this Agreement at any and all regular or
special meetings of Stockholders (or actions taken by written consent in lieu of
holding an actual meeting, a “Written Consent”).
(b) Board Size. Notwithstanding any contrary or inconsistent provision of the
bylaws of the Company (as the same may be amended and/or restated from time to
time, the “Bylaws”), each of the Stockholders shall vote all of its shares of
capital stock (or give its Written Consent) to ensure that the Company’s Board
of Directors (the “Board”) shall have no more than three (3) members, unless
otherwise approved by each of the Directors set forth in Section 4(c) below.
(c) Election of the Directors. On all matters relating to the election of the
members of the Board, each of the Stockholders shall vote at all regular or
special meetings of Stockholders (or by Written Consent) at which directors are
to be elected all of its or his shares of the capital stock of the Company so as
always to elect the following as directors of the Company:
(i) One member designated by James Crapo, who shall initially be James Crapo
(the “Crapo Designee”). Any vacancy occurring because of the death, resignation
or removal of the Crapo Designee shall be filled according to this
Section 4(c)(1);

 

3



--------------------------------------------------------------------------------



 



(ii) One member designated by Investor and reasonably acceptable to James Crapo,
who shall initially be [                    ] (the “Omni Bio Designee”). Any
vacancy occurring because of the death, resignation or removal of the Omni Bio
Designee shall be filled according to this Section 4(c)(ii); and
(iii) Any additional directors shall be mutually acceptable to the Crapo
Designee and the Omni Bio Designee.
(d) Removal. Any director of the Company may be removed from the Board in the
manner allowed by law and the Company’s Certificate of Incorporation (as the
same may be amended and/or restated from time to time, the “Certificate of
Incorporation”) and Bylaws, but with respect to any director designated pursuant
to Section 4(c) above, only upon the vote or written consent of the Stockholder
entitled to designate such director or a determination by the Company’s legal
counsel or outside legal counsel appointed by the Board that “Cause” exists for
the removal of such director. “Cause” shall mean the commission by the director
of an act or acts constituting any of the following: (a) dishonesty, fraud,
embezzlement or gross negligence in connection with the director’s duties as an
employee or director of the Company; (b) material breach of any non-disclosure,
non-competition or non-solicitation agreement with the Company; (c)
misappropriation of a business opportunity of the Company; (d) conduct (whether
occurring prior to or after commencement of employment or service as a director)
that constitutes a crime involving moral turpitude or conviction of, or pleading
of nolo contendre to, a felony; or (e) breach of his or her fiduciary duties to
the Company.
(e) Each successor of such removed director shall be designated by only that
Stockholder (or his successors) who designated such removed director, and such
successor shall be elected in the same manner as provided in Section 4(c) above.
(f) Specific Enforcement. It is agreed and understood that monetary damages
would not adequately compensate an injured party for the breach of this
Section 4 by any party, that this Section 4 shall be specifically enforceable,
and that any breach or threatened breach of this Section 4 shall be the proper
subject of a temporary or permanent injunction or restraining order without a
requirement of posting bond. Further, each party hereto waives any claim or
defense that there is an adequate remedy at law for such breach or threatened
breach.
(g) Grant of Proxy. Upon the failure of any Stockholder to vote its shares of
capital stock in accordance with the terms of this Agreement, such Stockholder
hereby grants to a Stockholder designated by the Board a proxy coupled with an
interest in all shares of capital stock owned by such Stockholder, which proxy
shall be irrevocable until this Agreement terminates pursuant to its terms or
until this Section 4(g) is amended to remove such grant of proxy.
5. Confidentiality. Investor agrees that it will keep confidential and will not
disclose, divulge, or use for any purpose (other than to monitor its investment
in the Company) any confidential information obtained from the Company pursuant
to the terms of this Agreement, unless such confidential information (a) is
known or becomes known to the public in general (other than as a result of a
breach of this Section 4 by Investor), (b) is or has been independently
developed or conceived by Investor without use of the Company’s confidential
information or (c) is or has been made known or disclosed to Investor by a third
party without a breach of any obligation of confidentiality such third party may
have to the Company; provided, however, that Investor may disclose confidential
information: (i) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company; (ii) to any affiliate, partner,
member, stockholder, or wholly owned subsidiary of such Investor in the ordinary
course of business, provided that such Investor informs such person that such
information is confidential and directs such person to maintain the
confidentiality of such information; or (iii) as may otherwise be required by
law, provided that Investor promptly notifies the Company of such disclosure and
takes reasonable steps to minimize the extent of any such required disclosure.

 

4



--------------------------------------------------------------------------------



 



6. Miscellaneous.
(a) Legend. Each certificate representing shares of the capital stock of the
Company held by a Stockholder shall bear a legend reading as follows:
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF A STOCKHOLDERS’
AGREEMENT (A COPY OF WHICH MAY BE OBTAINED WITHOUT CHARGE FROM THE COMPANY), AND
BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST
SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF THE
STOCKHOLDERS’ AGREEMENT.”
(b) Amendments and Waivers. This Agreement or any provision hereof may be
amended or terminated only by the agreement of: (i) the Company; (ii) Investor;
and (iii) the Common Holders holding at least a majority of the shares of Common
Stock then held by the Common Holders. Notwithstanding the foregoing,
individuals or entities which own share of Common Stock as of the Effective Date
or which acquire shares of the Common Stock after the Effective Date (whether
upon exercise of a stock option or otherwise) may become parties to this
Agreement, by executing a counterpart signature page to this Agreement without
any amendment of this Agreement pursuant to this paragraph or any consent or
approval of Investor. Any waiver or amendment effected in accordance with this
Section shall be binding upon each then-current party to this Agreement and each
future party to this Agreement.
(c) Any waiver or amendment effected in accordance with this Section shall be
binding upon each then-current party to this Agreement and each future party to
this Agreement.
(d) Termination. This Agreement shall terminate upon the earliest to occur of:
(i) the written consent of: (A) the Company, (B) Investor and (C) the Common
Holders holding at least a majority of the then-outstanding shares of the Common
Stock then held by the Common Holders; (ii) the closing date of an underwritten
public offering of the Company’s Common Stock or other equity securities
pursuant to an effective registration statement under the Securities Act of
1933, as amended; (iii) such time as the Company is required to file reports
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended; or (iv) the closing of a consolidation or merger of the Company (but
only with respect to a consolidation or merger pursuant to which stockholders of
the Company (determined prior to such consolidation or merger) hold less than
50% of the voting equity of the surviving corporation) or the sale of all or
substantially all of the assets of the Company.
(e) Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any of the Shares or any shares of Common Stock acquired upon the exercise of
the Warrant dated the date hereof and issued by the Company to Investor).
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

5



--------------------------------------------------------------------------------



 



(f) Entire Agreement; Governing Law. This Agreement constitutes the entire
agreement among the Company and Investor with respect to the subject matter
hereof and supersedes in their entirety all prior undertakings and agreements of
the Company and Investor with respect to the subject matter hereof. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware.
(g) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(h) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(i) Notices. Unless otherwise provided herein, all notices required or permitted
hereunder shall be in writing and deemed effectively given upon personal
delivery or five days after deposit in the United States Post Office, by
registered or certified mail, postage prepaid, addressed to (i) in the case of
the Company, at the address on the signature page to this Agreement or (ii) in
the case of a Stockholder, at the address below his, her or its respective name
on the signature page to this Agreement.
(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have entered into this Stockholders’
Agreement effective as of the date first written above.

            COMPANY:

BIOMIMETIX PHARMACEUTICAL, INC.
      By:           James Crapo, President and CEO     
Address:
5350 S. Roslyn Street
Suite 430
Greenwood Village, CO 80111   

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have entered into this Stockholders’
Agreement effective as of the date first written above.
INVESTOR:
OMNI BIO PHARMACEUTICAL, INC.

         
By:
 
 
 
 
  Name:
 
   
 
  Title:
 
 

Address:
5350 S. Roslyn Street
Suite 430
Greenwood Village, CO 80111

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have entered into this Stockholders’
Agreement effective as of the date first written above.
COMMON HOLDERS:

     
 
James Crapo
   
Address:
   
5350 S. Roslyn Street
   
Suite 430
   
Greenwood Village, CO 80111
   
 
   
 
Robert Ogden
   
 
   
Address:
5350 S. Roslyn Street
   
Suite 430
   
Greenwood Village, CO 80111
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMON HOLDERS
James Crapo
5350 S. Roslyn Street
Suite 430
Greenwood Village, CO 80111
Robert Ogden
5350 S. Roslyn Street
Suite 430
Greenwood Village, CO 80111

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE AND WAIVER/ELECTION OF
PREEMPTIVE RIGHTS
I do hereby waive or exercise, as indicated below, the preemptive rights granted
to the undersigned pursuant to that certain Stockholders’ Agreement dated as of
July  _____, 2011, by and among BioMimetix, Inc. (the “Company”), and the
individuals and entities party thereto (the “Agreement”) [Please check only
one]:

o  
WAIVE in full the preemptive right granted to me under the Agreement with
respect to the issuance of the Additional Shares of Common Stock, and any
related notice period set forth therein.
  o  
ELECT TO PARTICIPATE in $                     of the Additional Shares of Common
Stock proposed to be issued by the Company, representing less than my pro rata
portion of the aggregate of $                     in Additional Shares of Common
Stock being offered in the financing.
  o  
ELECT TO PARTICIPATE in $                     of the Additional Shares of Common
Stock proposed to be issued by the Company, representing my full pro rata
portion of the aggregate of $                     in Additional Shares of Common
Stock being offered in the financing.

         
If Signing as an Individual:
      If Signing on Behalf of an Entity:
 
       
 
       
Printed Name of Individual
      Printed Name of Entity
 
       
 
       
Signature
      Signature
 
       
 
       
Date
      Printed Name of Signatory
 
       
 
       
 
      Title of Signatory
 
       
 
       
 
      Date

This is neither a commitment to purchase nor a commitment to issue the
Additional Shares of Common Stock described above. Such issuance can only be
made by way of definitive documentation related to such issuance. The Company
will supply you with such definitive documentation upon request or if you
indicate that you would like to exercise your first offer rights in whole or in
part.

 

 